Citation Nr: 0838029	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for acute rheumatic 
fever.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft (claimed as 
heart problems) as secondary to service connected acute 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from March 1946 to December 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims.


FINDINGS OF FACT

1.  The veteran has no disabling residual damage attributed 
to his acute rheumatic fever.

2.  Coronary artery disease, status post coronary artery 
bypass graft is not proximately due to or aggravated by 
service-connected acute rheumatic fever.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for acute 
rheumatic fever have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.88b Diagnostic Code 6309 (2007).

2.  Service connection for coronary artery disease, status 
post coronary artery bypass graft, as secondary to service-
connected acute rheumatic fever is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his heart claim and of his and the VA's respective duties for 
obtaining evidence.

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to his claim for increased rating in November 2006.

The Board acknowledges that the VCAA letter sent in November 
2006 does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice as to the increased rating claim.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

The veteran was provided with correspondence regarding what 
was needed to support his claim for increased rating.  
Specifically, the November 2006 notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the August 2007 
statement of the case.

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disability on his daily life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in a statement 
in support of his claim dated December 2006, and in his VA 
Form 9 from August 2007, the veteran asserted that he should 
receive an increase because his rheumatic fever caused heart 
damage that required him to receive a coronary artery bypass 
surgery.  In summary, the Board submits that the above 
statements and evidence demonstrate the veteran's knowledge 
of the need to be worse to support his increased rating 
claim, and that notice deficiencies in this matter do not 
affect the essential fairness of adjudication.  Medical 
evidence relevant to the diagnostic codes was also elicited 
on the VA examination.  Additionally, an updated VCAA letter 
was sent to the veteran in August 2008, which fully complied 
with the Vasquez-Flores requirement.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are associated with the claims 
folder, as are post-service private treatment records, VA 
examinations and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The veteran has not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to a Compensable Rating for Acute Rheumatic 
Fever

Service connection for acute rheumatic fever was established 
by an April 1949 rating decision, at which time a zero 
percent rating was assigned, effective from February 1949.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran is currently rated at zero percent under 
38 C.F.R. § 4.88b, Diagnostic Code (DC) 6309.  Under DC 6309, 
rheumatic fever warrants a 100 percent disability evaluation 
when it is an active disease.  In this case, the evidence 
does not show that the veteran's service-connected rheumatic 
fever is currently active.  Therefore, the veteran is to be 
rated on residuals of the disease, if present, under the 
appropriate system.

The veteran contends his coronary artery disease and his 2002 
bypass surgery were a result of his rheumatic fever.  
Residuals of rheumatic fever, such as heart disease, are 
rated under the provisions of 38 C.F.R. § 4.104, DC 7000 
(2007), which pertains to valvular heart disease, including 
rheumatic heart disease.

The evidence includes a summary of service medical records, 
which indicates an examination of the veteran's heart in 
December 1946 revealed no abnormalities.  It also indicated 
that the veteran recovered from rheumatic fever without 
evidence of valvular heart disease.  

Post-service medical records were reviewed.  The evidence 
includes private medical records from August 2002 to July 
2005 that note the veteran had hypercholesterolemia, 
hypertension, and severe three vessel coronary artery disease 
with unstable angina.  A cardiolite myocardial perfusion 
study was performed in August 2002 and revealed a left 
ventricular ejection function of 50 percent.  An additional 
treatment record in August 2002 noted cardiac hypertrophy.  
In September 2002, the veteran underwent coronary artery 
bypass grafting surgery.   

VA outpatient records, dated between February 2003 to April 
2007, indicate the veteran was prescribed Lisinopril to take 
daily for his heart problems.  The evidence also includes 
record of the veteran's VA outpatient echocardiogram.  In 
December 2006, an echocardiogram indicated the mitral valve, 
aortic root, and tricuspid valves were all normal.  The 
aortic valve was mildly insufficient.  All other findings 
were normal except for a minimally dilated left atrium.  

The veteran underwent a VA examination in December 2006.  It 
was noted that the veteran's metabolic's (MET's) were 
estimated at 7.  His heart had a regular rate and rhythm.  
There were no murmurs, clicks, rubs, or extra sounds.  The 
examiner opined that it was as likely as not that the 
veteran's coronary artery disease and need for coronary 
artery bypass graft surgery were a result from or related to 
his remote history of rheumatic fever.  The rationale being 
that the veteran did not have a history of severe obesity or 
tobacco addiction.  The examiner further opined that it was 
as likely as not that the rheumatic heart disease effects 
caused structural damage to the heart, which essentially 
weakened the heart, allowing it to have the later development 
of coronary artery disease.  The examiner also stated that in 
view of the fact that the veteran did not have any other 
major contributing factors, such as tobacco addiction, the 
most likely etiological cause of his coronary artery disease 
is related to the damage done to the heart due to the 
rheumatic fever.

An additional opinion was requested and received in April 
2007.  The claims file and VA hardcopy and electronic 
records, along with the December 2006 examination were 
reviewed.  The examiner opined that, after having fully 
reviewed the veteran's claims file and other records, the 
veteran's coronary artery disease and atrial coronary artery 
bypass graft surgery were not a result from or related to his 
remote history of rheumatic fever.  The examiner stated that 
while the veteran did have an episode of rheumatic fever 
while in the service, this did not result in the development 
of rheumatic heart disease or valvular heart disease and 
subsequent to this episode of rheumatic fever, the veteran 
did not later develop a valvular heart disease.  It was not 
until many years later that the veteran developed coronary 
artery disease, which was related to other factors such as 
the aging process and arteriosclerotic changes unrelated to 
this single episode of rheumatic fever.  Additionally, the 
examiner stated that it was not as likely as not that the 
veteran's coronary artery disease requiring coronary artery 
bypass graft was related to the remote history of rheumatic 
fever.

A third opinion was requested and obtained in March 2008, 
from a cardiologist.  The examiner reviewed all appropriate 
records.  The examiner stated that all echocardiograms and 
heart catherizations were reviewed and there is no evidence 
of valve disease that could have resulted from rheumatic 
fever.  The examiner also stated that the veteran 
demonstrated on a cardiac stress test in August 2002 to have 
classical myocardial ischemia.  Cardiac consultations found 
no evidence of rheumatic heart disease on examination or at 
cardiac catherization.  The veteran had risk factors for 
atherosclerosis including elevated serum lipids, 
hypertension, and a family history of coronary artery 
disease.  The examiner then continued his opinion by stating 
that medical literature recognizes no causal relationship 
between rheumatic fever and the atherosclerotic disease that 
was diagnosed and treated in this veteran 55 years after his 
discharge.  In his conclusion, the examiner stated that the 
veteran has no evidence of any rheumatic heart disease.  

Based upon this evidence, the Board is unable to find that 
the veteran's service-connected disability warrants a 
compensable rating.  There is no evidence that the service-
connected rheumatic fever is currently active and no evidence 
of residuals.  The veteran does have heart disease, including 
coronary artery disease for which he underwent bypass 
surgery; however, the preponderance of the evidence is 
against finding that this condition is a residual of his 
service-connected rheumatic fever.  The Board can find no 
other residuals attributable to his rheumatic fever. 

While the Board has sympathetically considered the arguments 
advanced by the veteran, it concludes that the preponderance 
of the evidence is against the claim.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107.

The Board concludes that the evidence does not warrant an 
increased rating for acute rheumatic fever.


III.  Entitlement to Service Connection for Coronary Artery 
Disease, Status Post Coronary Artery Bypass Graft

Under the relevant laws and regulations, secondary service 
connection may be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft, that he asserts is a result of his service-connected 
acute rheumatic fever.  The veteran was diagnosed with 
rheumatic fever in May 1946, during active duty.  The veteran 
is currently service connected for acute rheumatic fever, 
which was evaluated as 0 percent disabling in April 1949.  

As discussed previously, although there is one medical 
opinion stating that it was as likely as not that the 
veteran's coronary artery disease and need for coronary 
artery bypass graft surgery were a result from or related to 
his remote history of rheumatic fever, there are two medical 
opinions that the veteran's coronary artery disease and 
atrial coronary artery bypass graft surgery were not a result 
from or related to his remote history of rheumatic heart 
fever.  The Board notes that the favorable opinion was not 
based on an accurate understanding of the history of the 
service-connected disability.  In this regard, the examiner 
in December 2006 stated that the veteran had a history of 
rheumatic heart disease when in fact he only had a history of 
rheumatic fever.  The later opinions clarified that he did 
not have findings consistent with rheumatic heart disease and 
therefore could not have developed any other heart disease 
secondary to rheumatic heart disease.  Finally, there is no 
indication of aggravation by a service-connected disability.  
The Board concludes that the preponderance of the evidence is 
against the claim on appeal.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107.

Service connection is also not warranted on a direct basis.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is not entitled to service connection on a direct 
basis because service medical records are silent as to any 
symptoms, diagnosis, or treatment of coronary artery disease, 
and there is no evidence of coronary artery disease within a 
year after discharge from service.  In sum, the Board finds 
that service connection for coronary artery disease is not 
warranted because the preponderance of evidence is against 
the claim.

 
ORDER

Entitlement to a compensable rating for acute rheumatic fever 
is denied.

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft (claimed as 
heart problems) is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


